     Case 2:20-cv-06076-CCC Document 6 Filed 11/13/20 Page 1 of 7 PageID: 119




**NOT FOR PUBLICATION**

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    MILTON C. V.-L.,                                       Civil Action No. 20-6076 (CCC)

                 Petitioner,                                           OPINION

          v.

    WILLIAM BARR, et al.,

                 Respondents.


CECCHI, District Judge.

         Presently before the Court is Petitioner Milton C. V.-L.’s (“Petitioner”) petition for a writ

of habeas corpus. ECF No. 1. Following an order to answer, the Government filed a response to

the petition. ECF No. 4. 1 Petitioner did not file a reply. For the following reasons, Petitioner’s

habeas petition is denied without prejudice.

I. BACKGROUND

         Petitioner is a forty-three-year-old native and citizen of Ecuador who illegally entered the

United States in 1999, and has remained in this country since that time. ECF No. 1 at 2. In January

2020, Petitioner was taken into immigration custody pursuant to 8 U.S.C. § 1226(a) based on his

illegal entry into the United States and placed in removal proceedings. Id.; ECF No. 4-6 at 1. On


1
  In its response, the Government states that, “[t]hough no motion for preliminary relief has been
filed, Respondent construes the demand for immediate release as a motion for a preliminary
injunction.” ECF No. 4 at 5. As the Court is ruling on the petition for a writ of habeas corpus, to
the extent there is an accompanying implicit request for injunctive relief, that request is denied as
moot. See Nohasses G. C. v. Decker, No. 20-4653, 2020 WL 2507775, at *12 (D.N.J. May 15,
2020) (“Because the underlying Petition is denied, the accompanying Motion for an order to show
cause with temporary restraints is DENIED as moot.”).


                                                  1
   Case 2:20-cv-06076-CCC Document 6 Filed 11/13/20 Page 2 of 7 PageID: 120




April 3, 2020, Petitioner requested and received a bond hearing before an immigration judge, but

the judge denied release on bond because the judge found Petitioner to be a flight risk. ECF No.

4-7. On May 4, Petitioner requested and received a bond redetermination hearing, but was again

denied bond as the immigration judge found “no material change in circumstances” sufficient to

meet Petitioner’s burden of showing he was not a flight risk. ECF No. 4-8. Petitioner thus remains

detained pursuant to Section 1226(a) at this time in the Elizabeth Contract Detention Facility (the

“Facility”).

II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494–95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).

B. Analysis

       In his habeas petition, Petitioner raises three claims for relief: a claim in which he vaguely

alleges that his continued detention is not “authorized” by 8 U.S.C. § 1226(a), and two claims in

which he asserts that his continued detention in light of his potential exposure to COVID-19 either

amounts to unconstitutional punishment under the Due Process Clause or violates his rights



                                                 2
   Case 2:20-cv-06076-CCC Document 6 Filed 11/13/20 Page 3 of 7 PageID: 121




insomuch as his continued detention amounts to the Government being deliberately indifferent to

his medical needs. Turning first to Petitioner’s challenge to his continued detention under Section

1226(a), Petitioner has received the process which is due and this Court is without authority to

second-guess the finding of the immigration judge that Petitioner was a flight risk.

       Under Section 1226(a), the Government is authorized to detain an alien placed in removal

proceedings or release the alien on bond or parole. See Jennings v. Rodriguez, 138 S. Ct. 830, 838

(2018). In those cases in which the Government chooses to detain an alien, the alien is free to

request a bond hearing before an immigration judge. See, e.g., Borbot v. Warden Hudson Cnty.

Corr. Facility, 906 F.3d 274, 278–79 (3d Cir. 2018). At a bond hearing pursuant to the statute,

the “burden [of proving that the alien is neither a flight risk nor danger to the community and is

entitled to release] remains on the detainee at all times.” Borbot v. Warden Hudson Cnty. Corr.

Facility, 906 F.3d 274, 276, 279 (3d Cir. 2018). Although a detained alien may also request a

bond redetermination hearing following a denial of bond, the burden remains on him to prove a

change in circumstances and that he is neither a flight risk nor danger. Id.; 8 C.F.R. § 1003.19.

Once an immigration judge has rendered a decision on the merits of an alien’s request for release

on bond, “[n]o court may set aside [the immigration judge’s decision] regarding the detention or

release of any alien or the grant, revocation, or denial of bond or parole.” 8 U.S.C. § 1226(e).

       In this case, Petitioner had both a bond hearing and a bond redetermination hearing,

wherein an immigration judge found Petitioner to be a flight risk at the bond hearing and that he

failed to show any change in circumstances at the redetermination hearing, and thus the

immigration judge in both instances found that release on bond was inappropriate. As Petitioner

has failed to show in any way that he was denied due process at his bond hearings before the

immigration judge, and as this Court thus lacks jurisdiction to review the merits of the immigration



                                                 3
   Case 2:20-cv-06076-CCC Document 6 Filed 11/13/20 Page 4 of 7 PageID: 122




judge’s refusal to grant bond, Petitioner’s claim that he is being detained in violation of the

applicable detention statute fails to set forth a valid basis for habeas relief. Borbot, 906 F.3d at

279.

       In his remaining two claims, Petitioner contends that his being subject to immigration

detention during the COVID-19 pandemic is either unconstitutional punishment without a

supporting conviction or deliberate indifference to his medical needs. Petitioner does not identify

any specific medical conditions he suffers from, but rather argues that he is in danger of being

exposed to COVID-19. ECF No. 1 at 5; see also ECF No. 4 at 1 (“Petitioner also fails to identify

any underlying medical conditions or other factors that put him at an increased risk of severe illness

from COVID-19.”).

       The Third Circuit recently reiterated the standards applicable to such claims in its decision

in Hope v. Warden York County Prison, 972 F.3d 310 (3d Cir. 2020). As the Third Circuit

explained, in evaluating whether an alien’s conditions of confinement amount to undue

punishment, “[t]he touchstone for the constitutionality of detention is whether conditions of

confinement are meant to punish.” Id. at 325–27. In the absence of a showing that the detention

facility’s staff acted with an express intent to punish the petitioner, determining whether conditions

amount to unconstitutional punishment requires that the district court “consider the totality of the

circumstances of confinement, including any genuine privations or hardship over an extended

period of time, and whether conditions are (1) rationally related to their legitimate purpose or (2)

excessive in relation to that purpose.” Id. In reviewing the conditions and actions of detention

officials and their relation to the Government’s legitimate interest in detaining aliens pending the

conclusion of removal proceedings, reviewing courts “must acknowledge that practical

considerations of detention justify limitations on many privileges and rights,” and “ordinarily



                                                  4
   Case 2:20-cv-06076-CCC Document 6 Filed 11/13/20 Page 5 of 7 PageID: 123




defer” to the expertise of prison officials in responding to COVID-19 unless there is “substantial

evidence in the record that the officials have exaggerated their response” to the situation. Id. Given

the Government’s strong interest in detaining aliens subject to removal proceedings and the

deference due to the expertise of detention officials, the Third Circuit in Hope rejected the

argument that detention during the COVID-19 pandemic would amount to unconstitutional

punishment where the Government had taken concrete steps aimed at mitigating the threat posed

to detainees, notwithstanding pre-existing health conditions which may predispose those detainees

to complications should they contract the virus. Id. at 327–29.

       Turning to deliberate indifference medical claims, the Third Circuit reaffirmed that “[t]o

establish deliberate indifference, [the petitioner] must show the Government knew of and

disregarded an excessive risk to [his] health and safety.” Id. at 329 (citing Nicini v. Morra, 212

F.3d 798, 811 (3d Cir. 2000). The Court of Appeals further held that “[t]he context of the

Government’s conduct is essential to determine whether it shows the requisite deliberate

indifference,” and that, in evaluating this context, a reviewing court must defer to the expertise of

both medical officials and jail administrators and not assume a constitutional defect where concrete

action has been taken in response to the COVID-19 pandemic as “rules of due process are not

subject to mechanical application in unfamiliar territory.” Id. at 329–30 (quoting County of

Sacramento v. Lewis, 523 U.S. 833, 850 (1998)). Thus, where the Government has taken concrete

steps towards ameliorating the medical effects of COVID-19 on a detention facility, a detainee

will fall “well short of establishing that the Government was deliberately indifferent toward [his]

medical needs” in light of the virus even though the Government cannot entirely “eliminate all

risk” of contracting COVID, notwithstanding even serious pre-existing medical conditions which

may exacerbate a COVID-19 infection should one occur. Id. at 330–31.



                                                  5
   Case 2:20-cv-06076-CCC Document 6 Filed 11/13/20 Page 6 of 7 PageID: 124




       In this matter, the Government has a legitimate interest in detaining Petitioner, and to

prevail on his punitive conditions claim, Petitioner must show either that the Facility and its staff

acted with an express intent to punish him or that his conditions of confinement are arbitrary,

purposeless, or excessive and therefore unreasonable in light of that interest. Hope, 972 F.3d at

325–29; see also Stevenson v. Carroll, 495 F.3d 62, 67–68 (3d Cir. 2007); Daniel R.-S. v.

Anderson, No. 20-3175, 2020 WL 2301445, at *5–7 (D.N.J. May 8, 2020). As Petitioner has not

alleged an express intent to punish him on the part of Respondents, he must present facts indicating

that his current conditions are arbitrary, purposeless or excessive in light of that clear interest in

his detention.

       Having reviewed the actions taken by the Facility to mitigate and alleviate the threat posed

to its detainees by COVID-19, the Court finds that Petitioner has failed to show that his conditions

of confinement are arbitrary, purposeless, excessive, or unreasonable. In reaching this conclusion,

the Court specifically notes that the Facility has taken significant, concrete steps to curb the threat

of the virus which are in excess of those which the Third Circuit found sufficient to prevent a

showing of likelihood of success on the merits of a conditions of confinement claim in Hope. See

Hope, 972 F.3d at 325–29. These protective actions on the part of the Facility include the

following: operating significantly under capacity to increase social distancing capabilities;

conducting intake medical screenings for all incoming detainees which evaluate the likelihood an

incoming detainee may have been exposed to COVID-19; the quarantining and treatment,

including hospitalization where appropriate, of infected individuals; the separate detention,

cohorting, and observation for fourteen days of individuals who have been exposed to those with

COVID-19 but show no symptoms; daily twenty-four hour sick call access; on-site and on-call

medical staff at all times; the provision of masks and protective equipment to staff and detainees;



                                                  6
   Case 2:20-cv-06076-CCC Document 6 Filed 11/13/20 Page 7 of 7 PageID: 125




increased cleaning, sanitization, and soap access for detainees; limiting entrance into the facility

including by making all lawyer visits non-contact and requiring temperature screenings of all

entering the facility; and providing ample space to permit proper social distancing. See ECF No.

4-5. In light of these steps, it is clear that Petitioner’s current conditions of confinement are

rationally related to the Government’s interest in detaining Petitioner, and thus pass constitutional

muster. Hope, 972 F.3d at 325–29

       Petitioner has likewise failed to show that the Facility has acted with deliberate indifference

to his medical needs given the concrete, significant steps taken by the Facility to mitigate the

medical threat of COVID-19. Although this Court accepts that the COVID-19 pandemic does

pose a threat to detainees, Petitioner has failed to show that he is at significantly greater risk than

other detainees, and nothing Petitioner has submitted indicates that the Facility and its staff have

been deliberately indifferent to any specific medical needs Petitioner has presented to its staff.

Instead, the record indicates that the Facility has made great strides towards alleviating the threat

of COVID-19, significantly greater than those present in Hope, which left the petitioners there

“well short of establishing that the Government was deliberately indifferent toward [his] medical

needs” even in light of their severe pre-existing conditions. Id. at 330–31. Petitioner has thus failed

to show an entitlement to habeas relief, and his habeas petition is denied.

       III. CONCLUSION

       For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DENIED

WITHOUT PREJUDICE. An appropriate order follows.

DATE: November 13, 2020




                                                          CLAIRE C. CECCHI, U.S.D.J.

                                                  7
